       Case 9:19-cv-00056-DWM Document 86 Filed 10/06/20 Page 1 of 4



Mark L. Stermitz
CROWLEY FLECK PLLP
305 S. 4th St. E.
Missoula, MT 59801
Telephone: (406) 523-3600
Email: mstermitz@crowleyfleck.com

Sara Ghafouri, Ore. Bar #111021 (Pro Hac Vice)
Lawson E. Fite, Ore. Bar #055573 (Pro Hac Vice forthcoming)
American Forest Resource Council
700 N.E. Multnomah, Suite 320
Portland, Oregon 97232
Telephone: (503) 222-9505
Email: sghafouri@amforest.org
Email: lfite@amforest.org

Attorneys for Defendant-Intervenors Montana Logging Association and American
Forest Resource Council

                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

                                            )
WILDEARTH GUARDIANS, et al.,
                                              Lead Case No.
      Plaintiffs,                           ) CV 19-56-M-DWM
                    and
                                            ) Member Case No.
SWAN VIEW COALITION, et al.,                  CV 19-60-M-DWM
                                            )
      Consolidated Plaintiffs,
                                              DEFENDANT-INTERVENORS’
                     vs.                    ) MOTION FOR SUMMARY
                                              JUDGMENT
KURTIS E. STEELE et al.,
                                            )
      Defendants,
                                            )
                    and
DAVID BERNHARDT, et al.,                    )
      Consolidated Defendants
                                            )

DEFENDANT-INTERVENORS’ MOTION FOR SUMMARY JUDGMENT – 1
       Case 9:19-cv-00056-DWM Document 86 Filed 10/06/20 Page 2 of 4



      and
                                                )

MONTANA LOGGING ASSOCIATION, a                  )
Montana non-profit corporation and
AMERICAN FOREST RESOURCE                        )
COUNCIL, an Oregon non-profit
corporation,

      Defendant-Intervenors.



      Defendant-Intervenors’ Montana Logging Association and American Forest

Resource Council hereby move the Court for summary judgment, pursuant to Fed.

R. Civ. P. 56(a) and L.R. 56.1.

      This Motion is supported by the accompanying Memorandum, Defendant-

Intervenors’ Statement of Undisputed Facts, Defendant-Intervenors’ Statement of

Disputed Facts, the administrative record, the pleadings and papers on file in this

case, and such oral argument as the Court may allow.

      WHEREFORE, Defendant-Intervenors’ Montana Logging Association and

American Forest Resource Council pray that this Court grant this Cross-Motion for

Summary Judgment, and thereby enter judgment in favor of Defendant-

Intervenors.

      Respectfully submitted this 6th day of October, 2020.

                                       CROWLEY FLECK PLLP

                                       /s/ Mark L. Stermitz

DEFENDANT-INTERVENORS’ MOTION FOR SUMMARY JUDGMENT – 2
      Case 9:19-cv-00056-DWM Document 86 Filed 10/06/20 Page 3 of 4



                                 Mark L. Stermitz
                                 305 S. 4th St. E.
                                 Missoula, MT 59801

                                 /s/ Sara Ghafouri
                                 Sara Ghafouri, (Pro Hac Vice)
                                 Lawson E. Fite, (Pro Hac Vice forthcoming)
                                 American Forest Resource Council
                                 700 N.E. Multnomah, Suite 320
                                 Portland, Oregon 97232

                                 Attorneys for Defendant-Intervenors




DEFENDANT-INTERVENORS’ MOTION FOR SUMMARY JUDGMENT – 3
       Case 9:19-cv-00056-DWM Document 86 Filed 10/06/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 6, 2020, I filed the above with the Court’s

CMS/ECF system, which will send notice to each party.

                                /s/ Sara Ghafouri
                                    Sara Ghafouri




DEFENDANT-INTERVENORS’ MOTION FOR SUMMARY JUDGMENT – 4
